DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SEAN CROMER,
                                Appellant,

                                    v.

OCWEN LOAN SERVICING, LLC, in substitution for the original Plaintiff
                 GMAC MORTGAGE, LLC,
                        Appellee.

                              No. 4D19-2067

                          [February 6, 2020]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Frank Ledee, Judge; L.T. Case No. 11-
021669 CACE (11).

  Catherine A. Riggins, Miami, for appellant.

   Michael P. De Simone and Steven J. Brotman of Locke Ford LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.